McGREGOR W. SCOTT
United States Attorney

sEALED

Special Assistant United States Attorney d

501 1 street, suite 10_100 D
Sacrarnento, CA 95814 `

Telephone: (916) 5 54-27()0

Facsimile: (916) 554-2900 DEC ‘\\[] 2018

Attorne s for Plaintiff Lem<, u,s, msTFucT COURT

United §tates of America EAgTERN D\$YF“OY oF °AUF°F"“A
°' DEputv cLeRK

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CAsENO. 2:1\-8~-;¢\1_0248 _ AC

UNITED STATES OF AMERICA
[P-R»QP@S~ED] ORDER RE: REQUEST TO SEAL

 

 

 

V. DOCUMENTS
ERIC LEMOYNE WILLIS and UNDER SEAL
DARRON DIMITRI ROSS

SEALING ORDER

Upon application of the United States of Arnerica and good cause having been shown,
IT IS HEREBY ORDERED that the Complaint, Arrest Warrant, and supporting affidavit in the above-

captioned case shall be filed under seal and shall not be disclosed to any person unless otherwise ordered

by this Court.

\

Dated: / 2 // 0 / / § f;`/'fg"/,… ….C 157 \,€_
` "' Hon. Allison Claire
U.S. MAGISTRATE JUDGE

 

SEALrNG ORDER

 

 

